Citation Nr: 0916562	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from June 1953 to August 1955.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

In April 2006, the Veteran testified during a hearing 
conducted via videoconference with the undersigned.  A 
transcript of that hearing is of record.  In a March 2007 
decision, the Board denied, in pertinent part, the Veteran's 
claim of entitlement to service connection for pes planus.

The Veteran appealed the Board's March 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2008 Memorandum Decision, the Court affirmed the 
Board's denial of the Veteran's claim for service connection 
for asthma, and vacated and remanded his claim for service 
connection for pes planus to enable the Board to consider and 
assess the credibility of statements from the Veteran, his 
wife, and aunt as lay evidence of chronic conditions.  A copy 
of the Court's Memorandum Decision in this matter has been 
placed in the claims file.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
bilateral pes planus related to his period of active duty.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in December 2001 of the information and 
evidenced needed to substantive and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claim.  Hence, any questions 
regarding what rating or effective date would be assigned are 
moot.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, as warranted by law.  While in his October 2005 
substantive appeal, the Veteran asserted that the RO failed 
to develop his claim by not obtaining private medical records 
from Beebe Medical Center that would prove his case, in July 
2005 and April 2006, that medical facility advised the RO 
that there was no evidence that the Veteran was treated in 
that hospital.  There is no evidence that additional records 
have yet to be requested.

The Board notes that most of the Veteran's service treatment 
records are unavailable.  The Board recognizes that there is 
a heightened obligation to assist the Veteran in the 
development of his claim, a heightened obligation to explain 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule in cases.  Russo v. Brown, 9 Vet. 
App. 46 (1996).



II.	Factual Background and Legal Analysis

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As noted above, given that the Veteran's service treatment 
records are unavailable, judicial case law increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant; 
however, it does not lower the legal standard for proving a 
claim for service connection.  Russo.  It is unfortunate that 
the Veteran's service treatment records are currently 
unavailable; however, a grant of service connection for pes 
planus requires an etiological link between the claimed in-
service disorder and the currently claimed disability.

The report of the Veteran's August 17, 1955 examination 
conducted prior to his release from active duty is silent for 
any evidence of pes planus.  His feet were clinically 
evaluated as normal at that time.

Unfortunately, as noted, there are no other service 
department medical records available that reveal any chronic 
bilateral pes planus disorder.  Notably, however, during his 
April 2006 Board hearing, the Veteran testified that he was 
not treated for, or diagnosed with, flat feet in service.

VA and private treatment records include an October 1982 
private record, and a November 2003 VA outpatient clinic 
record, that note flat feet.  There are no other medical 
records, reports, or clinical findings referable to pes 
planus.

Two non service pension claims were filed by the Veteran in 
November 1964 and December 1982.  Neither reported a pes 
planus disorder.  Subsequent to the denial of the November 
1964 claim, the Veteran filed a notice of disagreement 
wherein he stated that he had been told post service that he 
had asthma but did not mention pes planus.

According to the Veteran's November 2001 claim for service 
connection for flat feet, he was told about the disorder at 
his entrance exam.

In support of his claim, the Veteran submitted signed 
statements from his wife and aunt dated in April 2006.  The 
Veteran's wife said that he first complained about his flat 
feet in 1955 and that throughout their marriage he complained 
of chronic foot problems that seemed to slow his walking.  
His aunt's statement is to the effect that the Veteran first 
told her about his pes planus in 1955 and that he had 
experienced health problems throughout his life.  She said 
she witnessed his pain with walking and swollen ankles.

During his April 2006 Board hearing, the Veteran testified 
that he was not treated for pes planus in service but was 
unable to do pushups on active duty (see hearing transcript 
at page 11).  He currently had problems walking and said his 
feet felt as if they burned (Id. at 12-13), but denied 
receiving current medical treatment for flat feet (Id. at 
11).

The Veteran has contended that service connection should be 
granted for pes planus.  Although the evidence shows that the 
Veteran currently has pes planus, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his feet were normal on 
separation from service and the first post service evidence 
of record of pes planus is from 1982, nearly 30 years after 
the Veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the Veteran's pes 
planus to service or any incident of service has been 
presented.

In support of his claim, the Veteran points to the April 2006 
signed statements from his wife and aunt.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  Id.  The Federal Circuit noted, 
however, that in its role as a finder of fact, the Board may 
weigh the absence of contemporaneous records in accessing the 
credibility of lay evidence.  Further, in Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000), the Federal Circuit held that 
evidence of a prolonged period without medical complaint may 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
service, as evidence of whether a preexisting condition was 
aggravated by service.  Id. at 1333.

In adjudicating this claim, the Board must assess the 
Veteran's, and his wife's and aunt's, competence to report 
sustaining pes planus in service as well as of suffering from 
foot problems since that time, and their credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Washington Court held that the veteran was competent to 
testify to factual matters of which he had first-hand 
knowledge, including having right hip and thigh pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  The Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. at 469; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences of having foot 
problems in service, and his wife and aunt are competent to 
provide evidence of what they observed, and that he suffered 
from foot problems since discharge, the fact that he did not 
complain of foot problems for nearly 30 years after 
separation from service weighs heavily against the claim he 
now makes that he has had problems ever since service.  
Layno, 38 C.F.R. § 3.159(a)(2)

The Board further finds that the Veteran's, his wife's, and 
his aunt's report of a continuity of pes planus symptoms 
since service, in the absence of complaint or treatment for 
foot problems for many years, is not credible, especially in 
light of the Veteran's documented care for other 
disabilities.  The Veteran and his wife and aunt note his 
pain with walking but, notably, they described few if any 
other specifics regarding his alleged foot problems.  They 
did not indicate that his feet tired easily, or became 
painful with prolonged standing, or that he had difficulty 
standing on his toes or moving his heel or midfoot around, or 
that he had foot pain in the heel or arch area, with swelling 
along the inner side, or foot pain that reduced his ability 
to participate in sports.  

Again, there is no competent medical evidence showing that 
the Veteran's pes planus was even treated during service and 
he denied ever being treated for the claimed disorder during 
active duty.  During his 2006 hearing, the Veteran also 
denied that he was currently treated for flat feet.  More 
significantly, the passage of decades with no mention of the 
disability in medical records does not reflect that the 
condition was incurred in, or aggravated by, service. 

There is no evidence showing, and the Veteran does not 
assert, that he or any of his lay witnesses has medical 
training to provide competent medical evidence as to the 
etiology of the claimed bilateral pes planus.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorder which caused and contributed to the Veteran's 
currently claimed bilateral pes planus.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for bilateral pes planus.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for pes planus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


